OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The proof was sufficient to establish physical injury by "impairment of physical condition” (Penal Law § 10.00 [9]). The complainant testified that defendant hit him on the forehead with the barrel of a pistol, causing a wound that bled profusely; photographs taken two weeks later were in evi*938dence, showing a red, wishbone-shaped scar about one-half inch in diameter over the complainant’s right eye; and a scar was still visible at the time of trial more than four months later. We reject defendant’s contention that "impairment of physical condition” requires a victim’s incapacitation.
Defendant’s remaining contention also lacks merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.